Citation Nr: 0632850	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-16 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), prior to 
October 4, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to July 
1972, and from April 1976 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1999 RO decision which, in pertinent part, granted 
an increased disability rating of 30 percent for PTSD, 
effective from October 30, 1998.  After receiving additional 
evidence herein, the RO issued a second rating decision, 
dated in June 2000, which confirmed and continued the newly 
assigned disability rating. 

In September 2000, the veteran filed a notice of disagreement 
seeking an increased disability rating for his PTSD.  In 
November 2001, the RO issued a rating decision and statement 
of the case (SOC), which granted an increased disability 
rating of 50 percent for PTSD, effective from October 30, 
1998.  

In March 2004, the RO issued a rating decision and 
supplemental SOC which granted an increased disability rating 
of 70 percent for PTSD, effective from October 4, 2002.  In 
May 2004, the veteran filed his substantive appeal claiming 
entitlement to an increased disability rating in excess of 50 
percent, prior to October 4, 2002.

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  




FINDINGS OF FACT

Prior to October 4, 2002, the veteran's PTSD was productive 
of no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

Prior to October 4, 2002, the criteria for a disability 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2006).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  The RO's 
letter in May 2002, as well as other letters, rating actions, 
statement of the case (SOC) and supplemental SOCs advised the 
veteran of the foregoing elements of the notice requirements.  
See Overton v.  Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  First, the Board notes that the 
initial adjudication in this matter occurred prior to the 
enactment of the Veterans Claims Assistance Act of 2000.  In 
addition, the content of the notice subsequently provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify, and the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with multiple VA examinations during the course of 
this appeal.  Thus, the Board considers the VA's duty to 
assist to be satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is no evidence that any failure on the 
part of VA that reasonably affects the outcome of this case.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claim.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issue addressed herein.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2006).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when it results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  PTSD is 
rated 70 percent disabling when it produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
61-70 GAF score indicates the examiner's assessment of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

In October 1998, the veteran filed his present claim seeking 
an increased disability rating for his PTSD.  The RO has 
rated the veteran's PTSD as 50 percent disabling, from 
October 30, 1998 to October 3, 2002; and 70 percent 
disabling, since October 4, 2002.  On appeal, the veteran is 
seeking an increased disability rating in excess of 50 
percent for PTSD, prior to October 4, 2002.  Thus, the Board 
will concentrate its attention on evidence relevant to that 
time frame.

In December 1998, a VA examination for PTSD was conducted.  
The report noted the veteran's inservice history of combat.  
Mental status examination revealed the veteran to be overly 
defensive at times, and an extremely virtuous individual.  
The report noted that he had serious difficulties in getting 
along with family and co-workers.  He was paranoid and 
defensive, but his thinking was not prone to suicidal or 
homicidal thoughts.  His affect was dysthymic with a 
restricted range, and thinking was not psychotic, even though 
it showed deviant thinking in part.  He denied any 
hallucinations and suicidal ideation.  There reported noted 
that he tends to externalize blame, and that his judgment and 
insight were fair.  The report concluded with a diagnosis of 
PTSD, and listed a GAF score of 65.

In September 1999, the veteran underwent a second VA 
examination for PTSD.  The report noted the veteran's 
military history.  It noted that in January 1998, the veteran 
had filed a discrimination lawsuit against his employer, the 
United States Postal Service (USPS).  He reportedly lost this 
case, and consequently his position at work has been severely 
compromised.  The report noted that he was not willing to 
face his co-workers after losing the case, and if given 
adequate PTSD compensation, he would take an early retirement 
and stay home.  He indicated that his family is supportive, 
and would rather see him happy and unemployed rather than 
angry and irritable as he has been on account of his 
demeaning job at the post office.  The examiner noted that he 
was not employable at the present time without some prior 
vocational rehabilitation.  Mental status examination 
revealed the veteran to be mildly overweight, and lacking in 
concentration.  He was alert, keen, and coherent, but lacked 
the drive for sustained routine work.  He appeared 
emotionally immobilized and incapable of handling his job.  
He did not exhibit any delusions or hallucinations, and he 
was not actively psychotic.  His judgment was fair, memory 
normal, and insight poor.  The examiner noted that the 
veteran was in need of sustained medical and 
psychotherapeutic treatment.  The report concluded with a 
diagnosis of PTSD, and listed a GAF score of 55.

In November 2000, a third VA mental examination was 
conducted.  The report of this examination noted that the 
veteran continued to work for the USPS, and that he continued 
to have significant work related stress.  The report noted 
that the veteran was involved in multiple lawsuits against 
his employer.  It also noted that he described himself as a 
diligent worker.  The veteran reported PTSD symptoms, 
including nightmares, avoidance symptomatology, detachment, 
estrangement, and psychogenic amnesia.  He was noted to be 
participating in individual and group therapy for his PTSD.  
There report noted that there was no clear evidence of 
restriction in affect, and that he was able to connect with 
his wife and have feelings.  He appeared very distressed 
about his work problems, but this was appropriate given the 
circumstances and didn't appear pathological.  Mental status 
examination revealed that the veteran presented for the 
examination in a timely fashion, and was appropriately 
dressed and groomed.  He was alert and oriented, and made 
good eye contact.  His affect was constricted, and he denied 
any suicidal or homicidal ideation.  His thought process was 
clear and goal directed, and his thought content was free of 
any obsessions, compulsions, delusions or hallucinations.  
There was no evidence of any major concentration or memory 
disturbances, and judgment and insight were intact.  The 
report concluded with a diagnosis of PTSD, and listed a GAF 
score ranging from 60 to 70.

In support of his claim, VA treatment records, dated from 
1997, were received by the RO.  A review of these records 
revealed findings similar to those noted on his VA 
examinations.  

A treatment report, dated in December 1997, noted that the 
veteran was working on managing his stress from a protracted 
administrative absence from his employment due to his being 
charged with the private use of business equipment.  A 
treatment report, dated in January 1998, noted that the 
veteran had returned to work following a settlement offer 
from his employer.  The veteran indicated that this position 
would only cause one-tenth of the stress as his former 
position, and would be a welcome relief.  A treatment report, 
dated in February 1998, noted that the veteran was very bored 
with his new position at work.  The report noted that he 
planned to return to school in the summer to finish up his 
two year degree.  A treatment report, dated in May 1998, 
noted that the veteran continued to be employed full time at 
the post office, and that he was awaiting a court date for an 
EEOC lawsuit that he had brought a few months earlier against 
his employer.  The report also noted that he and his spouse 
had hoped to secure a female foster child after his son's 
return to elementary school in September.  The veteran 
indicated that his family is what keeps him going.

A treatment report, dated in June 1998, noted that the 
veteran began attending a PTSD support group.  The report 
noted that the veteran was friendly, and appeared comfortable 
during the discussion.  A treatment report, dated in October 
1998, noted that the veteran's spouse had reported that he 
was distancing himself from his family, and that she was 
concerned about their marriage.  A treatment report, dated in 
April 1999, noted that the veteran had decided to leave his 
position with the post office.  He indicated that he would 
know more about when following his EEOC hearing later that 
same month.  The report noted that he planned to pursue his 
BA degree, and afterwards, a law degree.  The report noted 
that this had been a goal of his for many years, and that he 
is excited about the opportunity to pursue it wholeheartedly.  

A treatment report, dated in July 2000, noted that the 
veteran was physically pushed by his nemesis at work.  The 
report noted that he refrained from any physical altercation, 
and took the appropriate action with the appropriate 
authorities.  A November 2000 treatment report noted that the 
veteran continued to work and adequately manage his PTSD 
symptomatology.  The report noted that his symptomatology had 
worsened as a result of the harassment at work.  The report 
noted that he was eager to work where he can again measure 
his days by accomplishment, rather than frustration.  A 
December 2001 treatment report noted that the veteran was 
upset with management at his work.  The report noted that the 
veteran still derived pleasure and satisfaction from working 
with some of the other employees, but that his employer 
targets him as a hostile employee.  A treatment report, dated 
in January 2002, noted the veteran's statements that he needs 
to leave postal service employment as soon as possible.  The 
report noted that he has tremendous stress at work.  It also 
noted that the veteran continues to assist other employees 
who have been wronged by the postal service, and that this 
does not help his employer's attitude toward him.  
 
In looking at the evidence as a whole, the veteran's PTSD, 
prior to October 4, 2002, does not warrant an increased 
rating under the current rating criteria.  Most of the 
symptoms listed in the current rating criteria for a 70 
percent rating are absent in this case.  For example, the 
evidence does not show symptoms of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  

Although the veteran's ability to establish and maintain 
effective or favorable relationships with people may be 
somewhat impaired, it does not exceed the impairment 
contemplated by the current disability rating.  In 
particular, a 50 percent rating contemplates "difficulty in 
establishing and maintaining effective work and social 
relationships."  In this regard, the record reflects that 
the does receive support from his family and at least some of 
his co-workers.  Moreover, it appears the veteran did have a 
good enough relationship with some of his co-workers to 
assist them in handling their problems.  Moreover, the 
assigned 50 percent disability level specifically 
contemplates some occupational impairment with reduced 
reliability and productivity due to various symptoms.  

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of PTSD are not controlling as 
to the percentage rating to be assigned for the disorder, 
although such information is to be considered.  The VA 
examinations performed in 
December 1998 noted a GAF score of 65; in September 1999 
noted a GAF score of 55; and in November 2000 noted a GAF 
score ranging from 60 to 70.  Nevertheless, the actual 
symptoms described in all of these reports fail to establish 
entitlement to a higher disability rating in this matter.  

In this case, the evidence demonstrates that the veteran's 
PTSD disorder disability picture, prior to October 4, 2002, 
more nearly approximates the criteria for a 50 percent 
rating, than a 70 percent rating, and thus the lower rating 
of 50 percent is warranted for this time frame.  38 C.F.R. § 
4.7.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 50 percent for PTSD prior to 
November 4, 2002, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating higher than 50 percent for 
PTSD, prior to October 4, 2002, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


